—In an action to foreclose a mortgage on real property, the defendants Harry J. Stein and Harriet Stein appeal from an order and judgment (one paper) of the Supreme Court, Rockland County (Weiner, J.), dated April 5, 1994, which, upon granting the plaintiffs motion for summary judgment, is in favor of the plaintiff and directs the sale of the subject property at public auction.
Ordered that the order and judgment is affirmed, with costs.
We agree with the Supreme Court’s conclusion that the ap-. pellants failed to raise a triable issue of fact (see, Zuckerman v City of New York, 49 NY2d 557, 562). The Supreme Court therefore properly granted the plaintiffs motion for summary judgment (see, CPLR 3212 [b]). Bracken, J. P., Rosenblatt, Santucci and Joy, JJ., concur.